 

Exhibit 10.1

 

 



AMENDMENT NO. 1 TO INVESTMENT MANAGEMENT TRUST AGREEMENT

 

THIS AMENDMENT NO. 1 TO THE INVESTMENT MANAGEMENT TRUST AGREEMENT (this
“Amendment”) is made as of September 18, 2015, by and between ROI Acquisition
Corp. II, a Delaware corporation (the “Company”), and Continental Stock Transfer
& Trust Company, a New York corporation (the “Trustee”). Capitalized terms
contained in this Amendment, but not specifically defined in this Amendment,
shall have the meanings ascribed to such terms in the Original Agreement (as
defined below).

 

WHEREAS, on September 20, 2013, the Company consummated an initial public
offering (the “Offering”) of units of the Company’s equity securities, each such
unit comprised of one share of the Company’s common stock, par value $0.0001 per
share (“Common Stock”), and one warrant, each warrant entitling the holder
thereof to purchase one-half of one share of Common Stock;

 

WHEREAS, the Company entered into an Underwriting Agreement with Deutsche Bank
Securities Inc. as representative of the several underwriters named therein (the
“Underwriting Agreement”);

 

WHEREAS, $125,000,000 of the gross proceeds of the Offering and sale of the
Private Placement Warrants (as defined in the Underwriting Agreement) were
delivered to the Trustee to be deposited and held in a segregated trust account
located in the United States (the “Trust Account”) for the benefit of the
Company and the holders of the Company’s Common Stock included in the Units
issued in the Offering pursuant to the investment management trust agreement
made effective as of September 16, 2013 by and between the Company and the
Trustee (the “Original Agreement”);

 

WHEREAS, the Company has sought the approval of its Public Stockholders at a
meeting of its stockholders to: (i) extend the date before which the Company
must complete a business combination from September 20, 2015 to October 26, 2015
(the “Extension Amendment”) and (ii) extend the date on which the Trustee must
liquidate the Trust Account if the Company has not completed a business
combination from September 20, 2015 to October 26, 2015 (the “Trust Amendment”);

 

WHEREAS, holders of at least sixty-five percent (65%) of the Company’s
outstanding shares of common stock approved the Extension Amendment and the
Trust Amendment; and

 

WHEREAS, the parties desire to amend and restate the Original Agreement to,
among other things, reflect amendments to the Original Agreement contemplated by
the Trust Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1. Amendment of Trust Agreement.

 



1.1. Section 1(i) of the Original Agreement is hereby amended and restated in
its entirety as follows:

 

“(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B signed on behalf of the Company by its Chief
Executive Officer, Chief Financial Officer or Chairman of the board of directors
(the “Board”) or other authorized officer of the Company, and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account, including interest (which interest shall be net of franchise and income
taxes payable and less up to $50,000 of interest that may be released to the
Company to pay dissolution expenses), only as directed in the Termination Letter
and the other documents referred to therein, or (y) October 26, 2015, if a
Termination Letter has not been received by the Trustee prior to such date, in
which case the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B and the
Property in the Trust Account, including interest (which interest shall be net
of franchise and income taxes payable and less up to $50,000 of interest that
may be released to the Company to pay dissolution expenses), shall be
distributed to the Public Stockholders of record as of such date; provided,
however, that in the event the Trustee receives a Termination Letter in a form
substantially similar to Exhibit B hereto, or if the Trustee begins to liquidate
the Property because it has received no such Termination Letter by October 26,
2015, the Trustee shall keep the Trust Account open until twelve (12) months
following the date the Property has been distributed to the Public
Stockholders;”

 



 

 

 

1.2.A new Section 1(k) is hereby added to the Original Agreement as follows:

 

“(k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D (a
“Stockholder Redemption Withdrawal Instruction”), the Trustee shall distribute
to the Company the amount requested by the Company to be used to redeem shares
of Common Stock from Public Stockholders in the event that the Company’s
stockholders approve an amendment to the Company’s amended and restated
certificate of incorporation to extend the time period in which the Company must
complete its initial Business Combination or liquidate the Trust Account. The
written request of the Company referenced above shall constitute presumptive
evidence that the Company is entitled to said funds, and the Trustee shall have
no responsibility to look beyond said request.”

 

1.3.Section 1(k) of the Original Agreement is hereby amended and restated in its
entirety as follows:

 

“(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), (j) or (k) above; and” 

 

1.4.Exhibit B of the Original Agreement is hereby amended and restated in its
entirety as follows:

 

“EXHIBIT B
 
[Letterhead of Company]
 
[Insert date]

 

Continental Stock Transfer& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson or Frank Di Paolo

 

Re: Trust Account No.     Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
ROI Acquisition Corp. II (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of September 16, 2013 (as amended from time to
time, the “Trust Agreement”), this is to advise you that the Company has been
unable to effect a business combination with a Target Business (“Business
Combination”) within the time frame specified in the Company’s Amended and
Restated Certificate of Incorporation. Capitalized terms used but not defined
herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on         , 20   and to
transfer the total proceeds into the trust checking account at JP Morgan Chase
Bank, N.A. to await distribution to the Public Stockholders. The Company has
selected October 26, 2015 as the record date for the purpose of determining the
Public Stockholders entitled to receive their share of the liquidation proceeds.
You agree to be the Paying Agent of record and, in your separate capacity as
Paying Agent, agree to distribute said funds directly to the Company’s Public
Stockholders in accordance with the terms of the Trust Agreement and the Amended
and Restated Certificate of Incorporation of the Company. Upon the distribution
of all the funds, net of any payments necessary for reasonable unreimbursed
expenses related to liquidating the Trust Account, your obligations under the
Trust Agreement shall be terminated, except to the extent otherwise provided in
Section 1(j) of the Trust Agreement.

 



 

 

 

  Very truly yours,       ROI Acquisition Corp. II       By:       Name:      
Title:  



cc: Deutsche Bank Securities Inc.”

 

 

1.5.A new Exhibit D is hereby added to the Original Agreement as follows:

 

“EXHIBIT D
 
[Letterhead of Company]
 
[Insert date]

 

Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn: Cynthia Jordan, Vice President

 

Re: Trust Account No.     Stockholder Redemption Withdrawal Instruction

 

Gentlemen:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
ROI Acquisition Corp. II (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of September 16, 2013 (the “Trust Agreement”),
the Company hereby requests that you deliver to the Company $     of the
principal and interest income earned on the Property as of the date hereof.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Trust Agreement.

 

The Company needs such funds to pay its public stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with the stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation to extend the time in which
the Company must complete a Business Combination or liquidate the Trust Account.
As such, you are hereby directed and authorized to transfer (via wire transfer)
such funds promptly upon your receipt of this letter to the Company’s operating
account at:

 

[WIRE INSTRUCTION INFORMATION]

 



  Very truly yours,       ROI Acquisition Corp. II       By:       Name:      
Title:  

 cc: Deutsche Bank Securities Inc.”

 



2.Miscellaneous Provisions.

  

2.1. Successors.  All the covenants and provisions of this Amendment by or for
the benefit of the Company or the Trustee shall bind and inure to the benefit of
their permitted respective successors and assigns.

 



 

 



 

2.2. Severability.  This Amendment shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Amendment or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.



 

2.3. Applicable Law.  The validity, interpretation and performance of this
Amendment shall be governed in all respects by the laws of the State of New
York, without giving effect to conflict of laws.



 

2.4. Counterparts.  This Amendment may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.



 

2.5. Effect of Headings.  The section headings herein are for convenience only
and are not part of this Amendment and shall not affect the interpretation
thereof.

 



2.6. Entire Agreement.  The Original Agreement, as modified by this Amendment,
constitutes the entire understanding of the parties and supersedes all prior
agreements, understandings, arrangements, promises and commitments, whether
written or oral, express or implied, relating to the subject matter hereof, and
all such prior agreements, understandings, arrangements, promises and
commitments are hereby canceled and terminated.

 

[Signature page follows]

 

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 



  Continental Stock Transfer & Trust Company, as Trustee       By: /s/ Frank A.
Di Paolo     Name: Frank A. Di Paolo     Title: Vice President      

  

  ROI Acquisition Corp. II       By: /s/ Thomas J. Baldwin     Name: Thomas J.
Baldwin     Title: Chairman and Chief Executive Officer      

 

 

 

 

 

[Signature Page to Amendment to Investment Management Trust Agreement]

 

 

 

 



